Exhibit 10.43

PHARMERICA CORPORATION

SUMMARY OF 2008 SHORT-TERM INCENTIVE PROGRAM

On March 10, 2008, the Compensation Committee adopted a 2008 short-term
incentive program (the “STIP”) under the PharMerica Corporation 2007 Omnibus
Incentive Plan (the “Omnibus Plan”). The STIP provides for performance-based
annual cash awards to the Corporation’s Chief Executive Officer, executive
officers, and certain other officers and employees of the Corporation. The STIP
advances the Corporation’s commitment to performance-based compensation
practices by providing participants an opportunity to earn annual cash bonuses
upon achievement of certain pre-established short-term performance objectives.

Eligibility. STIP cash awards will be granted to certain senior officers of the
Corporation. The Committee may grant STIP cash awards to other employees in
their discretion.

Performance Cycle. The STIP performance cycle is for the current year, beginning
on January 1, 2008 and ending on December 31, 2008.

Award Targets. The amount of the awards under the STIP are based on individual
participant bonus targets. Individual participant bonus targets will be
established by the Compensation Committee for each participant based upon the
Compensation Committee’s determination of the appropriate bonus target amounts
which will enable the Corporation to remain competitive and retain and recruit
top employees. Individual participant bonus targets will range from 5% to 100%
of base salary, with targets for the Corporation’s executive officers between
35% and 100% of base salary.

The Compensation Committee established the bonus targets under the STIP for the
Corporation’s principal executive officer, principal financial officer and
fiscal 2007 named executive officers as follows:

 

Executive

  

Title

   Bonus Target

Gregory S. Weishar

   Chief Executive Officer    100% of base salary

Michael J. Culotta

   Executive Vice President & Chief Financial Officer    75% of base salary

Janice Rutkowski

   Senior Vice President & Chief Clinical Officer    80% of base salary

Robert McKay

   Senior Vice President of Sales and Marketing    50% of base salary

Thomas Caneris

   Senior Vice President & General Counsel    50% of base salary

The Compensation Committee delegated authority to the Corporation’s Chief
Executive Officer to determine the bonus targets for all other employees within
the target ranges approved by the Compensation Committee.

Performance Criteria. The performance criteria under the STIP is divided into a
company performance-based component and group/individual performance-based
component for different employees as set forth in the chart below.

 

Title

   Company
Performance     Individual/Group
Performance  

CEO and Executive VPs

   100 %   0 %

Senior VPs

   75 %   25 %

Vice Presidents and Directors

   50 %   50 %

All others

   25 %   75 %

Under the STIP, the company performance will be measured by comparing the
Corporation’s annual earnings before interest, taxes, depreciation and
amortization (“ EBITDA “), to a target EBITDA for the entire 2008 fiscal year.
Group/individual performance will be measured by comparing certain
group/individual performance metrics to target group/individual performance
metrics, to be determined by the Corporation’s Chief Executive Officer.



--------------------------------------------------------------------------------

Award Payouts. Award payout levels are based on the percentage of the
performance target achieved. Generally, the percentage of the award earned at
the end of the performance cycle shall be determined according to the following
schedule; however the actual award payout will be interpolated between the
percentages set forth in the chart based on actual results:

 

Performance Achievement

  

Payout Level

< 90% of Performance Target

   0% of Award Target

90% of Performance Target

   50% of Award Target

100% of Performance Target

   100% of Award Target

110% of Performance Target

   125% of Award Target

120% of Performance Target

   175% of Award Target

> 120% of Performance Target

   175% of Award Target

Payment of Awards. Payment of STIP awards will be made in cash. Awards will be
paid on a specific date by which the Compensation Committee reasonably expects
that the Corporation’s EBITDA for the year on which the award was based will
have been reported. The Corporation will make the payment of the STIP awards to
participants as soon as administratively practicable following the date of the
award determination, but no later than March 15, 2009.

Vesting and Forfeiture. STIP participants must remain continuously employed by
the Corporation until the date designated for a payout of an STIP award.
Exceptions may be provided for termination of employment by reason of death,
disability, retirement and change in control.

Other Terms & Provisions. STIP participants are not permitted to transfer STIP
awards, except by will or the laws of descent and distribution. The Corporation
shall be entitled to withhold from any payments of awards under the STIP any and
all amounts required to be withheld for federal, state and local withholding
taxes. The Committee shall have the discretion to change terms and conditions of
STIP awards as it deems necessary to ensure that the STIP awards satisfy all
requirements for “performance-based compensation” within the meaning of
Section 162(m)(4)(c) of the Internal Revenue Code.